Cite as 2015 Ark. App. 496

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-93


TEMIKA DONLEY                                    Opinion Delivered   September 23, 2015
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT,
                                                 SEVENTEENTH DIVISION
                                                 [NO. 60PR-13-620]
LAKITCHER DONLEY
                                 APPELLEE        HONORABLE MACKIE M. PIERCE,
                                                 JUDGE

                                                 AFFIRMED



                         RAYMOND R. ABRAMSON, Judge

       Temika Donley appeals the Pulaski County Circuit Court’s order denying her petition

to terminate Lakitcher (“Kisha”) Donley’s guardianship over Temika’s daughter, M.B. On

appeal, Temika argues that the circuit court applied the wrong legal standard for termination-

of-guardianship cases. Temika additionally argues that the circuit court erred in admitting

Facebook screenshots that were not properly authenticated. We affirm.

       M.B. was born to Temika in 2006. On April 9, 2012, Temika’s sister, Kisha,

petitioned for a guardianship of M.B in the Pulaski County Circuit Court. Kisha alleged that

Temika had an abusive relationship with Donald Beasley and that Beasley had also become

abusive toward M.B. On April 17, 2012, the circuit court held a hearing on the petition, and

on May 1, 2012, the court entered an order granting temporary guardianship of M.B. to

Kisha. In the order, the court stated that it found that Temika “is not fit and proper to
                                 Cite as 2015 Ark. App. 496

provide for the safety and welfare of the minor child.”

       On July 2, 2012, the parties stipulated to Kisha having permanent guardianship over

M.B. The order entered that day states that “the child in this case is in need of a guardian to

protect her health and welfare.”

       On October 2, 2013, Temika filed a petition to terminate Kisha’s guardianship.

Temika alleged that she no longer had a relationship with Beasley and that she could now care

for M.B. The circuit court held a bench trial on the petition on July 3, 2014.

       At trial, Dr. Adam Benton, a licensed psychologist, testified about his counseling

sessions with M.B. Dr. Benton stated that M.B. suffers from post traumatic stress disorder as

a result of her exposure to the domestic abuse of Temika by Beasley. He said he treated M.B.

with cognitive-behavioral therapy and that she has made great progress. Dr. Benton further

testified that M.B. and Temika have a healthy relationship; however, he stressed that any

future contact with Beasley or knowledge that Temika and Beasley were communicating

would be detrimental to M.B.’s health.

       Temika testified that she had not been in a relationship with Beasley since October

2012 and that, to her knowledge, Beasley lives in Chicago. She admitted that she still attends

church where she and Beasley attended church together and that she saw Beasley in May 2014

at a church picnic but did not speak to him. She also admitted that Beasley had contacted her

through Facebook in May and June 2013, but she blocked him after receiving the

communication.

       Temika testified that she graduated from Heritage College in May 2014 with a degree


                                              2
                                 Cite as 2015 Ark. App. 496

in medical-assistant and x-ray technology. She stated that she received a certificate of academic

excellence for maintaining all “A’s” and “B’s” in her courses. She noted that she was currently

employed at the University of Arkansas for Medical Sciences but had been offered a new job

at Arkansas Employee Benefits with employment benefits. She further noted she was leasing

an apartment and had been living there for almost three years. She stated that M.B. has her

own bedroom in the apartment and her own T.V. and computer.

       Temika acknowledged that she consented to Kisha’s guardianship of M.B. in 2012. She

realized that M.B. should not be exposed to her abusive relationship with Beasley; however,

she did not think the guardianship would be permanent. She also discussed an incident in

which she and Kisha got into a disagreement over visitation and the police were called. She

further noted other occasions when she and Kisha had disagreements over visitation through

text messages.

       On cross-examination, Kisha’s counsel showed Temika screenshots of a Facebook

account. The name on the Facebook account was “Meka Rochelle.” Temika first denied that

the account belonged to her but later admitted that the screenshots depicted her Facebook

account. The screenshots showed that Beasley and Beasley’s mother, Valerie Graves, had

“liked” Temika’s pictures.

       Kisha’s counsel then questioned Temika about photos of her that Graves had posted on

Facebook. Temika stated that Graves had taken one photo at a high school graduation

sometime in 2013. She stated that she went to the graduation to see a co-worker’s brother

graduate and that she ran into Graves. She testified that Beasley did not attend the graduation.


                                               3
                                Cite as 2015 Ark. App. 496

She also testified about a second photo that Graves posted of Temika. Temika stated that the

photo was taken in December 2012.

       Kisha’s counsel then presented Temika with screenshots of Beasley’s Facebook page.

The screenshots showed photos of Beasley with several comments from “Meka Rochelle.”

Specifically, “Meka Rochelle” commented

       Oooooweee he’s cute. Will you be my chocolate drop?
       ....
       Yea he cute. He had tha big head that day. Lol
       ....
       Okay let me stop. My boo cute!! Lol
       ....
       U must be bored? Still cute!!!

The comments were dated April 17, September 14, and October 5, 2013. Temika testified that

she did not remember making the comments, and Temika’s counsel objected to their

authenticity. The court denied the objection and admitted the screenshots into evidence.

       Kisha’s counsel also introduced additional screenshots of Beasley’s Facebook page with

comments from “Meka Rochelle” dated October 25, 2013, and June 10, 2014:

       Hey hey hey y’all leave my baby alone!!! Gone boo and represent where u from!!! Lol
       ....
       Lol he ain’t nothing but a flight away!!!! Y’all gone look up and say what she doing
       here. That’s my hunnie bun. Lol I gots to stick up fa him
       ....
       Absolutely Beautiful. Love it!!

Temika denied making the comments and further suggested that Beasley used her Facebook

page. She stated that he knew the password to her account. Temika’s counsel again objected

to the authenticity of the screenshots, and the court again denied the objection and admitted

them into evidence. Kisha’s counsel then introduced photos of Temika that Beasley had posted

                                             4
                                Cite as 2015 Ark. App. 496

on his Facebook page on October 11, 2013, and May 30, 2014. Temika stated that the photos

depicted her, but she did not know why Beasley posted the photos and that she had no control

over his account.

       Kisha’s counsel also questioned Temika about a comment from “Meka Rochelle” on

Beasley’s page dated June 7, 2014. Beasley posted that he was traveling to Chicago from Little

Rock, and “Meka Rochelle” responded, “Boo, when are you coming home?” Temika

admitted making the comment but stated that she made it only because she wanted to get

M.B. back and she needed proof that Beasley did not live in Arkansas anymore.

       Following Temika’s testimony, Jayla Davis, a counselor at Women and Children First,

testified about her counseling sessions with Temika. She explained that Women and Children

First is a nonprofit domestic-violence shelter that provides education and emotional support

to battered women. She testified that Temika solicited its services in December 2013. She

stated that Temika wants to understand the dynamics of domestic violence and is highly

motivated and determined to end her violent relationship with Beasley. She stated that Temika

has made progress but noted “there is still work to be done.” She testified that she and Temika

discussed her June 7, 2014 comment on Beasley’s Facebook page and that Temika expressed

remorse for making the comment. Davis thought Temika acted courageously in admitting her

mistake. She also thought Temika would continue to be successful in maintaining distance

from Beasley if she kept her support system of family, friends, and counselors.

       Next, Temika’s friend, Jennifer Holloway, testified that Temika was not in a

relationship with Beasley in June 2014. She noted that she and Temika had discussed her


                                              5
                                Cite as 2015 Ark. App. 496

relationship with Beasley and that she understood it was a “pretty bad relationship.” She also

stated that Temika reported to her that Beasley had used Temika’s Facebook account. She

further testified about an incident where Beasley commented on another man’s Facebook

account asking whether the man had a romantic relationship with Temika. She thought that

Temika deleted her Facebook account or that Temika blocked Beasley.

       Temika and Kisha’s mother, Clarice Cooper, testified that in 2012, she thought Kisha’s

guardianship of M.B. was necessary, but she did not think it was necessary at the time of the

hearing. She stated that she had not seen Temika with Beasley since 2012. She also discussed

the altercation between Kisha and Temika when the police were called. She stated that the

incident escalated because of an argument between her and Kisha, not Temika.

       Following Cooper’s testimony, Temika rested her case. Kisha then asked the court to

dismiss Temika’s petition to terminate the guardianship. She argued that Temika failed to show

that termination of the guardianship was either in the best interest of M.B. or that the

guardianship was no longer necessary. The court took the motion under advisement.

       On July 16, 2014, the court issued a letter opinion stating that it planned to grant

Kisha’s directed-verdict motion. On July 17, 2014, Temika filed a motion for reconsideration

of her petition to terminate the guardianship. On August 11, 2014, the court entered an order

granting Kisha’s directed-verdict motion and dismissing Temika’s petition. The court found

that Temika “failed to establish . . . by a preponderance of the evidence that the guardianship

should be terminated.” The court further noted that Temika “remains unsuitable for the




                                              6
                                 Cite as 2015 Ark. App. 496

custody of [M.B.]” The court did not rule on Temika’s motion for reconsideration. Temika

then filed this timely appeal.

       On appeal, Temika argues that the circuit court applied the wrong legal standard for

termination-of-guardianship cases. Specifically, Temika asserts that she should have been

afforded the presumption of a fit parent—that she acts in M.B.’s best interest and that the

guardian, Kisha, should have had the burden to prove that termination is not in M.B.’s best

interest. Temika further asserts that by applying the wrong legal standard, the court erred in

granting Kisha’s directed-verdict motion.

       Temika’s argument is misplaced. In its May 1, 2012 temporary-guardianship order,

following a hearing on the merits, the circuit court found that Temika “is not fit and proper

to provide for the safety and welfare of the minor child.” Temika asserts that the fitness

determination from the temporary-guardianship order is not applicable here because the court

subsequently entered a permanent-guardianship order that did not mention Temika’s fitness.

We do not agree. The circuit court did not deem Temika a fit parent in the permanent-

guardianship order. The parties stipulated to the permanent guardianship, and the court entered

the order without a hearing. Further, in its August 2014 order dismissing Temika’s petition to

terminate the guardianship, the court found that Temika “remains unsuitable for the custody

of [M.B.]” Thus, the record shows that the circuit court deemed Temika an unfit parent, and

there is nothing in the record to show that the court changed that finding. Accordingly, the

circuit court did not err in placing the burden of proof on Temika and granting Kisha’s motion

for a directed verdict.


                                              7
                                 Cite as 2015 Ark. App. 496

       Temika next argues that the circuit court erred in admitting into evidence the

screenshots of the comments “Meka Rochelle” made on Beasley’s Facebook page and the

photos of Temika that Beasley posted on his Facebook page. Temika asserts that the

screenshots lacked authenticity because Temika did not claim ownership over the comments

or photos. On appeal, we will not reverse a trial court’s ruling on the admission of evidence

absent an abuse of discretion. Davis v. State, 350 Ark. 22, 86 S.W.3d 872 (2002). In evidentiary

determinations, a trial court has wide discretion. Id.

       Authentication of a document is a condition precedent to admissibility. Id.; Ark. R.

Evid. 901 (2014). Authentication is satisfied by evidence sufficient to support a finding that the

matter in question is what its proponent claims. Ark. R. Evid. 901(a). One acceptable method

of authentication is the testimony of a witness with knowledge that a matter is what it is

claimed to be. Ark. R. Evid. 901(b)(1). Another acceptable method is evidence of appearance,

contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction

with circumstances. Ark. R. Evid. 901(b)(4). Our supreme court has held that text messages

are properly authenticated when circumstantial evidence ties the party to the messages. Gulley

v. State, 2012 Ark. 368, 423 S.W.3d 569; see also Todd v. State, 2012 Ark. App. 626, 425
S.W.3d 25.

       Here, we hold that the circuit court did not abuse its discretion in admitting the

screenshots of the comments and photos. Temika testified that “Meka Rochelle” was her

Facebook account. She admitted authoring the June 7, 2014 comment on Beasley’s Facebook

account. She also testified that she was depicted in the photos on Beasley’s account. This


                                               8
                                Cite as 2015 Ark. App. 496

testimony sufficiently ties her to the comments and the photos. Even though Temika did not

remember making the comments, suggested that Beasley used her account to make the

comments, and noted that she had no control over Beasley’s account, her denials go to the

weight to be given to the evidence, not admissibility. Accordingly, we hold that the circuit

court did not abuse its discretion in admitting the Facebook screenshots.

       Affirmed.

       HARRISON and BROWN, JJ., agree.


       Dustin A. Duke and Margaret R. Ward, Center for Arkansas Legal Services, for
appellant.

       Robertson Law Firm, PLLC, by: Chris Oswalt, for appellee.




                                             9